Citation Nr: 1715331	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  16-14 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for Amyotrophic Lateral Sclerosis (ALS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain an addendum opinion prior to adjudicating the Veteran's claim.  The Veteran claims he has a present diagnosis of ALS.  

Under 38 C.F.R. § 3.318, the development of ALS manifested at any time after discharge or release from active military, naval, or air service is sufficient to establish service connection for that disease.  38 C.F.R. § 3.318 (a) (2016).  The Veteran has satisfied the service requirements for presumptive service connection for ALS.  See 38 C.F.R. § 3.318(b)(3).  At issue in the present case is whether the Veteran actually has ALS.  

To that end, VA provided an examination and addendum opinion in December 2015 and February 2016.  In December 2015, the Veteran was diagnosed with possible Primary Lateral Sclerosis (PLS).  In a February 2016 addendum, a possible transition to an ALS diagnosis was noted to have been suggested.  The examiner assessed the Veteran with sensorimotor axonal polyneuropathy, right ulnar mononeuropathy with entrapment at the elbow, and a positive history for PLS.  The examiner opined that the Veteran did not have ALS.  

The Veteran submitted a Notice of Disagreement in March 2016.  The Veteran referred to medical literature from the Johns Hopkins University that indicated that PLS is a variant of ALS and that VA should review the 2015 Johns Hopkins reference showing this classification.  This argument was reiterated in the January 2017 appellate brief from Paralyzed Veterans of America, who contended that PLS does qualify as a subset or variant of ALS for the purposes of granting service connection under 38 C.F.R. § 3.318.  As for the cited literature, in December 2015 the Veteran submitted an internet article from Johns Hopkins University that discusses causes, symptoms, and medical classification of ALS.  The article identifies PLS as a medical classification of ALS.  

In light of the Veteran's arguments and the internet article from Johns Hopkins University, the Board finds that remand is appropriate to obtain an addendum medical opinion from a qualified professional that addresses whether the Veteran's diagnosed PLS is a variant of ALS.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the case to the same qualified medical professional in order to obtain an addendum opinion.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is asked provide an opinion as to whether the Veteran's diagnosed Primary Lateral Sclerosis is a variant or medical classification of Amyotrophic Lateral Sclerosis.

In providing this opinion, the examiner is asked to discuss the contents of a Johns Hopkins University internet article submitted to VA in December 2015.  The article lists Primary Lateral Sclerosis as a rare form of Amyotrophic Lateral Sclerosis.

2.  When the development requested has been completed, the AOJ should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




